Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 08/03/2022, wherein claims 1, 15, 18-20, 24, 28, 31-32 and 34 were amended and claims 2-3, 7-8, 10, 16-17, 21-22, 26-27, and 30 were canceled.
	Claims 1, 4-6, 9, 11-15, 18-20, 23-25, 28-29, and 31-35 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) dated 03/23/2022, 05/27/2022 and 06/03/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
 Foreign Patent Document Cite Nos. B3 was not considered on the 05/27/2022 IDS because an English language translation/concise statement was not provided:
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 112
	Applicant’s amendment to claims 20 and 34 that substitutes “the” with “a” is sufficient to overcome this rejection.  
35 U.S.C. § 102 over US Patent 9,687,528 to Hoffman (IDS) and over WO 2013/109610 to Hoffman
	Applicant’s amendment to independent claims 1 and 18 that add nonaethylene glycol monododecyl ether as the sclerosing agent, 1-methyl-2-pyrrolidinone as the penetrating agent, benzyl alcohol, and a bile acid to the composition, is sufficient to overcome these rejections.

35 U.S.C. § 103
	Applicant’s amendment to independent claims 1 and 18 that add nonaethylene glycol monododecyl ether as the sclerosing agent, 1-methyl-2-pyrrolidinone as the penetrating agent, benzyl alcohol, and a bile acid to the composition, is sufficient to overcome these rejections. 

Double Patenting
	Applicant’s filing of a Terminal Disclaimer over Application No. 17/116,682 is sufficient to overcome this rejection.  
Applicant’s amendment to independent claims 1 and 18 that add nonaethylene glycol monododecyl ether as the sclerosing agent, 1-methyl-2-pyrrolidinone as the penetrating agent, benzyl alcohol, and a bile acid to the composition, is sufficient to overcome the Double Patent rejections over US Patent 10,786,574 and Application Nos. 16/646,717 and 16/293,165.

NEW REJECTIONS 
	The 103 rejections in the Office Action dated  04/04/2022 are maintained, but have been
modified to account for the addition of nonaethylene glycol monododecyl ether as the sclerosing agent, 1-methyl-2-pyrrolidinone as the penetrating agent, benzyl alcohol, and a bile acid to independent claims 1 and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is confusing.  It is not understood if the “an acid or salt thereof” is in addition to the bile acid recited in claim 1 or if it is referencing an additional, different acid.  
For the purpose of examination, this claim is interpreted as “wherein the bile acid is a salt.”  
	Claim 11 is indefinite because it is confusing.  It is not understood how the bile acid is sodium deoxycholate since sodium deoxycholate is a) not an acid and b) not one of the recited bile acids in claim 1, from which claim 11 depends.  
	For the purpose of examination, this claim is interpreted as “wherein the bile acid is a salt selected from sodium deoxycholate.”  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,687,528 to Hoffman (IDS of 04/02/2021) in view of US PG Pub 2009/0053290 to Sand (PTO-892 of 04/04/2022) and US PG Pub 2007/0269379 to Mitragotri (PTO-892 of 04/04/2022).
Hoffman ‘528 teaches:

    PNG
    media_image1.png
    194
    414
    media_image1.png
    Greyscale
.
Administration of the composition to a mammal is taught (claim 7).
Lidocaine is taught as a compound for use in the composition (Col. 8, lines 14-21).
The compositions can comprise 0.1-40% of nonaethylene glycol monododecyl ether (Col. 4, lines 3-14).  The compositions can comprise 0.01-10% of 1-methyl-2-pyrrolidinone (Col. 4, lines 50-60).  The ratio of nonaethylene glycol monododecyl ether to the 1-methyl-2-pyrrolidone is from 9:1 to 11:1, or from 10:1 (Col. 10-11, claims 4 and 6).
While Hoffman ‘528 teaches a composition for a mammal comprising a sclerosing agent, penetrating agent, alcohol, and acid, it differs from that of the instantly claimed invention in that it does not teach benzyl alcohol as the alcohol or sodium deoxycholate.
Sand ‘290 teaches transdermal drug delivery compositions and topical compositions for application on the skin (title).  
	Sand ‘290 teaches that benzyl alcohol can dissolve the bilayer membrane of the skin by dissolving the lipid portion of the structure, allowing the drug or compound dissolved in the benzyl alcohol better access to the inner layers of the skin.  Also, due to its bipolar nature, benzyl alcohol effects transdermal delivery better than other alcohols, such as ethanol (paragraph 58).
Mitragotri ‘379 teaches penetration enhancer combinations for transdermal delivery (title).  Linoleic acid and sodium deoxycholate are taught as interchangeable chemical penetration enhancers that are classic bilayer fluidizers (pgs. 37-38, claim 13, pgs. 6-7, paragraph 71).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the ethanol of Hoffman ‘528 with the benzyl alcohol of Sand ‘290, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute ethanol with benzyl alcohol, with a reasonable expectation of success, because Sand ‘290 teaches benzyl alcohol’s transdermal delivery effect as better than ethanol’s because it allows the drug or compound dissolved in the benzyl alcohol better access to the inner layers of the skin.  Furthermore, it is prima facie obvious to substitute one known element, ethanol, for another, benzyl alcohol, to obtain the predictable result of a transdermal penetrant for an active ingredient.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the linoleic acid of Hoffman ‘528 and Sand ‘290 with the sodium deoxycholate of Mitragotri ‘379, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute linoleic acid with sodium deoxycholate, with a reasonable expectation of success, because Mitragotri ‘379 teaches them as interchangeable chemical penetration enhancers in transdermal compositions.  Furthermore, it is prima facie obvious to substitute one known element, linoleic acid, for another, sodium deoxycholate, to obtain the predictable result of a penetration enhancer for transdermal compositions.  
The limitation, “wherein the sclerosing agent and the penetrating agent are present in combination in an amount effective to reduce a size of a tumor in a subject,” in instant claim 4 appears to be met since the instant specification teaches the ratio of nonaethylene glycol monododecyl ether to the 1-methyl-2-pyrrolidone as 10:1 in Example 1 on page 28.  Furthermore, since the amounts claimed appear to be the same, the instant composition would work in any mammal.  

Claims 1, 4-6, 9, 11, 14-15, 18, 20, 23-25, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892 of 04/04/2022) in view of US PG Pub 2005/0075315 to Takeyama (PTO-892 of 04/04/2022) and US PG Pub 2017/0224730 to Berenson (PTO-892), as evidenced by Sigma (PTO-892 of 04/04/2022).
Hoffman ‘610 teaches a method of treating cancer in a subject comprising administering a tyrosine hydroxylase inhibitor, melanin or a melanin promoter, a p450 3A4 promotor, a leucine aminopeptidase inhibitor, in combination with oleic acid, 1-methyl-2-pyrrolidone, dodecyl nonaoxyethylene glycol monoether, which is synonymous to nonaethylene glycol monododecyl ether, CAS RN 3055-99-0 (claims 35 and 29).
	Treatment of the following cancers is taught: ovarian, breast, cervical, pancreatic, stomach, brain, liver, testicular, lung, leukemia, and lymphoma (pgs. 29-30, claims 56-57).
	A method of reducing cell proliferation is taught (pg. 30, claim 63).
	Reduction in the size of the tumor is taught (pg. 19, Table 1, pg. 20 paragraph 60).
	The subject is a mammal, the mammal is a human (pg. 29, claims 53 and 54).
Oral, nasal, subcutaneous, intravenous, intramuscular, vaginal, rectal and transdermal administration is taught (pg. 10, paragraph 36). 
While Hoffman ‘610 teaches a method of reducing the size of a tumor by administering a composition comprising nonaethylene glycol monododecyl ether and 1-methyl-2-pyrrolidinone, it differs from that of the instantly claimed invention, in that it does not teach benzyl alcohol or sodium deoxycholate.
Takeyama ‘315 teaches benzyl alcohol as an anticancer agent (title and abstract).  Benzyl alcohol is a free radical scavenger which eliminates carcinogens such as nitrosamine and has a carcinogenesis inhibiting function (paragraph 4).  
	A method for treating a tumor is taught (paragraph 8).  
	Peroral or parenteral such as dermal, intramuscular and the like, administration is taught (paragraph 36).  
Berenson ‘730 teaches anti-cancer compositions.  Sodium deoxycholate and oleic acid are taught as penetration enhancers or permeability enhancers that facilitate the delivery of the composition across biological barriers (paragraph 163).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the benzyl alcohol of Takeyama ‘315 to the composition of Hoffman ‘610, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add benzyl alcohol to the composition of Hoffman ‘610, with a reasonable expectation of success, because Takeyama ‘315 teaches benzyl alcohol for the treatment of tumors since it eliminates carcinogens and has a carcinogenesis inhibiting function, and because combining prior art elements, administration of benzyl alcohol for the treatment of tumors and administration of the composition of Hoffman ‘610 for the treatment of tumors, yields the predictable result of achieving a method of treating cancerous tumors.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the oleic acid of Hoffman ‘610 with the sodium deoxycholate of Berenson ‘730, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute oleic acid with sodium deoxycholate, with a reasonable expectation of success, because Berenson ‘730 teaches them as interchangeable penetration enhancers that facilitate the delivery of the  composition across biological barriers.  Furthermore, it is prima facie obvious to substitute one known element, oleic acid, for another, sodium deoxycholate, to obtain the predictable result of a penetration enhancer for transdermal compositions.  
	As evidenced by Sigma, 1-methyl-2-pyrrolidone is anhydrous.  The CAS registry number for 1-methyl-2-pyrrolidone in Hoffman ‘610 is the same as that of Sigma.

    PNG
    media_image2.png
    550
    1149
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    800
    973
    media_image3.png
    Greyscale

	The limitation of instant claim 31 appears to be met since Table 1 on pages 18 and 19 of Hoffman ‘610 exemplifies significant reduction in tumor size and quantity, reduction in quantity and/or size of the largest tumor, and free of disease or no progression of the cancer, in a population of women with metastatic breast cancer.

Claims 12-13, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892 of 04/04/2022) in view of US PG Pub 2005/0075315 to Takeyama (PTO-892) and US PG Pub 2017/0224730 to Berenson (PTO-892 of 04/04/2022), as applied to claims 1, 4-6, 9, 11, 14-15, 18, 20, 23-25, 31-34  above, and further in view of  Xing (IDS of 04/02/2021).
Hoffman ‘610, Takeyama ‘315 and Berenson ‘730 are applied as discussed in the above 35 USC 103 rejection.  
While Hoffman ‘610, Takeyama ‘315 and Berenson ‘730 teach a method of reducing the size of a tumor by administering a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidinone, benzyl alcohol and sodium deoxycholic, they differ from that of the instantly claimed invention, in that they do not teach lidocaine.
	Xing teaches that lidocaine induces apoptosis and suppresses tumor growth in human heptacellular carcinoma cells (title).  Lidocaine suppressing cell growth in parallel with inducing caspase-dependent apoptosis thought MAPK pathway.  Furthermore, lidocaine sensitizes hepatocellular carcinoma cells to cisplatin (pg. 879).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the lidocaine of Xing to the composition of Hoffman ‘610, Takeyama ‘315 and Berenson ‘730, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add lidocaine to the composition of Hoffman ‘610, Takeyama ‘315 and Berenson ‘730, with a reasonable expectation of success, because Xing teaches that lidocaine induces apoptosis and suppresses tumor growth and because combining prior art element, administration of lidocaine for the treatment of tumors and administration of the composition of Hoffman ‘610 for the treatment of tumors, yields the predictable results of achieving a method of treating cancerous tumors.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892 of 04/04/2022) in view of US PG Pub 2005/0075315 to Takeyama (PTO-892 of 04/04/2022) and US PG Pub 2017/0224730 to Berenson (PTO-892 of 04/04/2022), as applied to claims 1, 4-6, 9, 11, 14-15, 18, 20, 23-25, 31-34  above, and further in view of  US PG Pub 2018/0147219 to Muller (PTO-892 of 04/04/2022) and Goldberg (PTO-892 of 04/04/2022).
Hoffman ‘610, Takeyama ‘315 and Berenson ‘730 are applied as discussed in the above 35 USC 103 rejection.  
While Hoffman ‘610, Takeyama ‘315 and Berenson ‘730 teach a method of reducing the size of a tumor by administering a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidinone, benzyl alcohol and sodium deoxycholic, they differ from that of the instantly claimed invention, in that they do not teach intratumoral injection.
Muller ‘219 teaches method of treating cancer.  Oral, intratumoral, transvascular, topical transdermal and other formulations are taught (paragraphs 56, 124, and 215).
	Goldberg teaches intratumoral therapy as a safer and more aggressive, higher dose, administration of toxic chemotherapy or immunotherapy directly to a tumor site.  Because conventional systemic chemotherapy involved prolonged and aggressive use of toxic multidrug protocols, dose-dependent drug toxicity often makes it impossible to achieve necessary therapeutic drug concentrations at primary and secondary sites of malignancy (pages 162-163).  High local drug concentrations with minimal system toxicity is a key potential benefit of intratumoral therapy (pg. 166).  
	Topical drug delivery may be regarded as a special type of localized tumor chemotherapy (pg. 165).  
	 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the transdermal administration of Hoffman ‘610 with the intratumoral administration of Muller ‘219 and Goldberg, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute transdermal administration with intratumoral administration, with a reasonable expectation of success, because Muller’ 219 teaches transdermal and intratumoral as interchangeable modes of administration for cancer treating compositions and because Goldberg teaches intratumoral administration as a safer and more aggressive, higher dose, administration of toxic chemotherapy or immunotherapy directly to a tumor site. It is furthermore noted that the transdermal application of the composition of Hoffman ‘610 to skin cancer, is a form of intratumoral administration.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892 of 04/04/2022) in view of US PG Pub 2005/0075315 to Takeyama (PTO-892 of 04/04/2022) and US PG Pub 2017/0224730 to Berenson (PTO-892 of 04/04/2022), as applied to claims 1, 4-6, 9, 11, 14-15, 18, 20, 23-25, 31-34  above, and further in view of  RevereHealth (PTO-892 of 04/04/2022).
Hoffman ‘610, Takeyama ‘315 and Berenson ‘730 are applied as discussed in the above 35 USC 103 rejection.  
While Hoffman ‘610, Takeyama ‘315 and Berenson ‘730 teach a method of reducing the size of a tumor by administering a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidinone, benzyl alcohol and sodium deoxycholic, they differ from that of the instantly claimed invention, in that they do not teach noncancerous lesions.
RevereHealth teaches that in some cases, benign tumors are treated with medications or radiation therapy.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the methods of Hoffman ‘610 to the treatment of noncancerous tumors, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the methods of Hoffman ‘610 to treat noncancerous tumors, with a reasonable expectation of success, because RevereHealth teaches that benign tumors can be treated with medication and Hoffman ‘610 teaches their methods as significantly reducing the quantity and size of tumors (pg. 19, Table 1 and pg. 20).
RESPONSE TO ARGUMENTS
	Regarding the combination of Hoffman ‘528 and Mitragortri ‘379, Applicant argues that a) there is no basis for modifying the ‘528 patent to substitute the ethanol, fatty acid and the therapeutic agent, b) the Hoffman ‘528 patent teaches compositions with insulin as the therapeutic agent and, c) the Hoffman ‘528 patent does not provide motivation for adding bile acids to the composition or for substituting bile salt for insulin as the active agent.
	This argument is not persuasive.  Hoffman ‘528 exemplifies a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidinone, ethanol and linoleic acid for transdermal administration.  Mitragotri ‘379 teaches penetration enhancer combinations for transdermal delivery and further teaches linoleic acid and sodium deoxycholate as interchangeable chemical penetration enhancers.  Thus, one of ordinary skill in the art would have been motivated to substitute linoleic acid with sodium deoxycholate, with a reasonable expectation of success, because Mitragotri ‘379 teaches them as interchangeable chemical penetration enhancers in transdermal compositions; it is prima facie obvious to substitute one known element, linoleic acid, for another, sodium deoxycholate, to obtain the predictable result of a penetration enhancer for transdermal compositions.  
	It is further pointed out that the instant rejections are not directed toward substituting bile acid with insulin.  As stated in the above paragraph and above rejections, Hoffman ‘’528 exemplifies a transdermal composition comprising linoleic acid and Mitagotri ‘379 teaches linoleic acid and sodium deoxycholate as interchangeable chemical penetration enhancers in transdermal compositions.
	Regarding Hoffman ‘528, Applicant further argues that the role for bile acid, deoxycholic acid, in the claimed compositions, is as “exposure of colonic cells to high DCA concentrations increase formation of reactive oxygen species, causing oxidative stress, and also increase DNA damage.”
	This argument is not persuasive, as it is confusing.  Is Applicant arguing against the addition of bile acid in their compositions?  Furthermore, this quote appears to come from an article that is directed toward the effect of high-fat, high-beef diets, and it is not understood how this argument relates to the present rejections.  
	Regarding Mitragotri, Applicant points to its preferred embodiments/exemplifications and argues that neither examples 1 or 4 exemplify the use of bile acids.
This argument is not persuasive.  Patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.  Mitagotri ‘379 is relied upon for its teaching that linoleic acid and sodium deoxycholate are interchangeable chemical penetration enhancers in transdermal compositions.
Regarding the combination of Hoffman ‘610 and Berenson ‘730, Applicant argues that there is no teaching or suggestion to modify the composition of Hoffman ‘610 with the teaching of Berenson ‘730.  Applicant further points to the preferred embodiments/exemplifications of Berenson ‘730 and argues that the references do not provide an indication of the usefulness of bile acids within the context of treating cancers or lesions as described in the instant specification and instant claim 18.
This argument is not persuasive.  As pointed out above, patents are relevant as prior art for all they contain.  Both Hoffman ‘610 and Berenson ‘730 are directed toward methods of treating cancer.  Hoffman ‘610 teaches methods of treating cancer with compositions comprising oleic acid, 1-methyl-2-pyrrolidone, dodecyl nonaoxyethylene glycol monoether, which is synonymous to nonaethylene glycol monododecyl ether.  Berenson ‘730 teaches sodium deoxycholate and oleic acid as penetration enhancers or permeability enhancers that facilitate the delivery of compositions across biological barriers.  For these reasons and those stated in the above 35 USC 103 rejections, one of ordinary skill in the art would have been motivated to substitute oleic acid with sodium deoxycholate, with a reasonable expectation of success, because Berenson ‘730 teaches them as interchangeable penetration enhancers that facilitate the delivery of the  composition across biological barriers; it is prima facie obvious to substitute one known element, oleic acid, for another, sodium deoxycholate, to obtain the predictable result of a penetration enhancer for transdermal compositions.  
Regarding the combination of Hoffman ‘610 and RevereHealth, Applicant argues that instant claim 35 recites treating a noncancerous lesion and not a benign tumor, as taught by RevereHealth.
This argument is not persuasive.  As evidenced by the National Cancer Institute (PTO-892), a benign tumor is a growth that is not cancer (pg. 1).  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622